Exhibit 10.2

 

EMMAUS MEDICAL JAPAN

Promissory Note

 

Principal Amount:

JPY50,000,000

Loan Date:

05/26/2017

 

 

 

 

Currency:

Japanese Yen

Term:

2 Years

 

 

 

 

Interest Rate:

11.0%

Loan Due Date:

Due on demand

 

 

 

 

Interest Payment Period:

Interest is payable annually

 

 

 

 

 

 

Lender:

Shigeru Matsuda

 

 

 

FOR VALUE RECEIVED, Emmaus Medical, Japan, a Japanese corporation, located at
2-20-11 Hongo Bunkyo-ku 113-0033 Tokyo Japan (“Borrower”) agrees to pay to
Lender the sum of the Principal Amount in the stated Currency, together with any
accrued interest at the stated Interest Rate, under the following terms and
conditions of this this Promissory Note (“Note”).

 

1.            Terms of Repayment (Balloon Payment): The entire unpaid Principal
Amount and any accrued interest shall become immediately due and payable upon
the stated Loan Due Date. Simple interest at the stated Interest Rate will
accrue on the outstanding Principal Amount commencing on the Loan Date of this
Note and the Borrower shall make payments of interest only as per the stated
Interest Payment Period.

 

2.            Prepayment: This Note may be prepaid in whole or in part at any
time after six months of the Loan Date without premium or penalty. All
prepayments shall first be applied to interest, and then to principal payments.

 

3.            Place of Payment: All payments due under this Note shall be sent
to the Lender’s address, as noted in Attachment 1 hereto, or at such other place
as the Lender or subsequently assigned holder of this Note may designate in
writing in the future.

 

4.            Default: In the event of default, the Borrower agrees to pay all
costs and expenses incurred by the Lender, including all reasonable attorney
fees as permitted by law for the collection of this Note upon default.

 

5.            Acceleration of Debt: If the Borrower (i) fails to make any
payment due under the terms of this Note or seeks relief under the Japanese
Bankruptcy Code, (ii) fails to deliver shares to the Lender by the deadline set
forth in Section 4 hereof, (iii) suffers an involuntary petition in bankruptcy
or receivership that is not vacated within thirty (30) days, (iv) consents to
the appointment of a receiver, trustee, assignee, liquidator or similar official
or such appointment is not discharged or stayed within 30 days, (v) makes a
general assignment for the benefit of its creditors or (vi) admits in writing
that it is generally unable to pay its debts as they become due, the entire
balance of this Note and any interest accrued thereon shall be immediately due
and payable to the holder of this Note.

 

6.            Modification: No modification or waiver of any of the terms of
this Note shall be allowed unless by written agreement signed by the parties. No
waiver of any breach or default hereunder shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.

 

7.            Complete Note: This Note is the complete and exclusive statement
of agreement of the parties with respect to matters in this Note. This Note
replaces and supersedes all prior written or oral agreements or statements by
and among the parties with respect to the matters covered by it. No
representation, statement, condition or warranty not contained in this Note is
binding on the parties.

 

8.            Transfer of the Note: This Note may be transferred, in whole or in
part, at any time or from time to time, by the Lender. The Borrower hereby
waives any notice of the transfer of this Note by the Lender or by any
subsequent holder of this Note, agrees to remain bound by the terms of this Note
subsequent to any transfer, and agrees that the terms of this Note may be fully
enforced by any subsequent holder of this Note. If this Note is to be
transferred, the Lender shall surrender this Note to the Borrower, whereupon the
Borrower will forthwith issue and deliver upon the order of the Lender a new
Note registered as the Lender may request, representing the outstanding
Principal Amount being transferred by the Lender and, if less then the entire
outstanding Principal Amount is being transferred, a new Note to the Lender
representing the outstanding Principal Amount not being transferred. This Note
may not be transferred by the Borrower, by operation of law or otherwise,
without the prior written consent of the Lender.

 

1

--------------------------------------------------------------------------------


 

9.            Lost, Stolen or Mutilated Note: Upon receipt by the Borrower of
evidence reasonably satisfactory to the Borrower of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Lender to the Borrower in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Borrower shall execute and deliver to the Lender a new Note representing the
outstanding Principal Amount and accrued and unpaid interest thereon.

 

10.          Remedies: The remedies provided in this Note shall be cumulative
and in addition to all other remedies available under this Note at law or in
equity (including a decree of specific performance and/or other injunctive
relief), and nothing herein shall limit the Lender’s right to pursue actual and
consequential damages for any failure by the Borrower to comply with the terms
of this Note.

 

11.          Severability of Provisions: If any portion of this Note is deemed
unenforceable, all other provisions of this Note shall remain in full force and
effect.

 

12.          Insufficient Authorized Shares: The Borrower shall take all
reasonable best action necessary to increase the Borrower’s authorized shares of
common stock to an amount sufficient to allow Borrower to reserve the Required
Reserve Amount for the Note.

 

13.          Choice of Law: All terms and conditions of this Note shall be
interpreted under the laws in Japan.

 

Signed Under Penalty of Perjury, this 26th day of May, 2017

 

Emmaus Medical, Japan

 

 

 

 

 

 

 

By: Yutaka Niihara, MD, Board of Director

 

 

 

 

 

By: Lender

 

 

2

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

Lender’s Name:

Shigeru Matsuda

 

 

Lender’s Address:

 

 

 

 

3

--------------------------------------------------------------------------------